pre-AIA  first to invent provisions. 

DETAILED ACTION
Status
1.       Claims 1 – 20 canceled prior to examination,
          Claims 22, 23, 35, 42 canceled during examination.

Response to Argument
2.             Applicant's arguments filed 04/01/2021 have been fully considered and they pertain to the amended claim language. Claims 22, 23, 35, 42 have been canceled, and the independent claims 21, 30, 37, and 47 have been amended with some of the canceled subject matter that has been additionally modified to change the previous scope. 
           The claim 21 argument for the amendment section regarding “an emission from the blue laser diode exciting the phosphor material to form a colored emission” is not persuasive, because the main reference Abu-Ageel discloses that the blue laser diode could excite the phosphor material for an emission to form a colored emission. As cited in [0077] "Alternatively, the wavelength conversion layer 413, 513, 613, 713, 813 and 913 may include a blend of red and green phosphors that are excited by a blue laser source 410”. 
              The argument for the other amendment of claim 21 in which blue light and wavelength converted light are separately directed to the LCOS device, is met by a new additional found reference Manni (US 20020196414 A1), which also meets other for claims 30 regarding “means for directing different colors of light from the colored emission to different ones of the plurality of LCD devices” and claim 47  “means for directing different colors of light from the colored emission to different ones of the plurality of LCOS devices”, thus these arguments are moot.
              The argument for claim 37 regarding amendment “means for directing different colors of light from the colored emission to different ones of the plurality of DLP chips” is met by a new additional found reference Bietry (US 20100007852 A1) rendering this argument moot.
  

Double Patenting
        The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.       Claims 37 – 41, 43 – 46 (1 – 20 canceled) for the limitations that are broader than the claims 21 – 23 in the first parent in co-pending application 16/140,357; and encompass the same scope obvious over the patent claims mapped as:
 Claim 37   to claim 21, 

Claim 39 to claim 22,
Claim 40 – 41 to claim 23,
Claim 43 to claim 21+23,
Claim 44 – 46 to 21+23.
Thus, rejected on the ground of nonstatutory double patenting as being unpatentable over claims of  co-pending application 16/140,357 as mapped above, and in view of McGuire et al., (US 20070019408 A1) who teaches [0023] DLP / DMD spatial modulators       for the projection system, and [0024] “phosphor on a color wheel” to create multiple colors from the laser light source. 
                  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the claims of the Patent as taught in McGuire to add well-known DLP / DMD spatial modulators using colors of a well-known color wheel for the projection system that uses MEMS, in order to enhance the diversity of application of the patent claims to be able to use the laser light source in all well-known projection systems, as the laser light usage in such systems is also well-recognized. 

               This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



4.       Claims 37 – 41, 43 – 46 (1 – 20 canceled) for the limitations that are broader than the claims 1, 3 in the 2nd parent patent 10,108,079; and encompass the same scope obvious over the patent claims mapped as:
 Claim 37   to claim 1, 
Claim 38 (obvious over color wheel noted below)   to claim 1,
Claim 39 to claim 1,
Claim 40 – 41 to claim 3,
Claim 43 to claim 1+3,
Claim 44 – 46 to 1+3.
Thus, rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,108,079 as mapped above, and in view of McGuire et al., (US 20070019408 A1) who teaches [0023] DLP / DMD spatial modulators       for the projection system, and [0024] “phosphor on a color wheel” to create multiple colors from the laser light source. 
                  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the claims of the Patent as taught in McGuire to add well-known DLP / DMD spatial modulators using colors of a well-known color wheel for the projection system that uses MEMS, in order to enhance the diversity of application of the patent claims to be able to use the laser light source in all well-known projection systems, as the laser light usage in such systems is also well-recognized. 


5.       Claims 37 – 41, 43 – 46 (1 – 20 canceled) for the limitations that are broader than the claims 1, 3 in the third parent patent 9,829,780; and encompass the same scope obvious over the patent claims mapped as:
 Claim 37   to claim 1, 
Claim 38 (obvious over color wheel noted below)   to claim 1,
Claim 39 to claim 1,
Claim 40 – 41 to claim 3,
Claim 43 to claim 1+3,
Claim 44 – 46 to 1+3.
Thus, rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9,829,780 as mapped above, and in view of McGuire et al., (US 20070019408 A1) who teaches [0023] DLP / DMD spatial modulators       for the projection system, and [0024] “phosphor on a color wheel” to create multiple colors from the laser light source. 
              It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the claims of the Patent as taught in McGuire to add well-known DLP / DMD spatial modulators using colors of a well-known color wheel for the projection system that uses MEMS, in order to enhance the diversity of application of the patent claims to be able to use the laser light source in all well-known projection systems, as the laser light usage in such systems is also well-recognized. 


6.     Claims 37 – 41, 43 – 46 (1 – 20 canceled) for the limitations that are broader than the claims 1, 3 in the fourth parent patent 9,829,778; and encompass the same scope obvious over the patent claims mapped as:
 Claim 37   to claim 1, 
Claim 38 (obvious over color wheel noted below)   to claim 1,
Claim 39 to claim 1,
Claim 40 – 41 to claim 3,
Claim 43 to claim 1+3,
Claim 44 – 46 to 1+3.

Thus, rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9,829,778 as mapped above, and in view of McGuire et al., (US 20070019408 A1) who teaches [0023] DLP / DMD spatial modulators       for the projection system, and [0024] “phosphor on a color wheel” to create multiple colors from the laser light source. 
              It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the claims of the Patent as taught in McGuire to add well-known DLP / DMD spatial modulators using colors of a well-known color wheel for the projection system that uses MEMS, in order to enhance the diversity of application of the patent claims to be able to use the laser light source in all well-known projection systems, as the laser light usage in such systems is also well-recognized. 


7.     Claims 37 – 41, 43 – 46 (1 – 20 canceled) for the limitations that are broader than the claims 1, 5 in the older in line parent patent 9,013,638; and encompass the same scope obvious over the patent claims mapped as:
Claim 37 to claim 1, 
Claim 38 (obvious over color wheel noted below) to claim 1,
Claim 39 to claim 5,
Claim 40 – 41 to claim 5,
Claim 43 to claim 1+5,
Claim 44 – 46 to 1+5.

Thus, rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9,013,638 as mapped above, and in view of McGuire et al., (US 20070019408 A1) who teaches [0023] DLP / DMD spatial modulators       for the projection system, and [0024] “phosphor on a color wheel” to create multiple colors from the laser light source. 
              It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the claims of the Patent as taught in McGuire to add well-known DLP / DMD spatial modulators using colors of a well-known color wheel for the projection system that uses MEMS, in order to enhance the diversity of application of the patent claims to be able to use the laser light source in all well-known projection systems, as the laser light usage in such systems is also well-recognized. 


8.     Claims 37 – 41, 43 – 46 (1 – 20 canceled) for the limitations that are broader than the claims 1, 11 in the older in line parent patent 8,717,505; and encompass the same scope obvious over the patent claims mapped as:
Claim 37 (obvious over color wheel noted below) to claim 1, 
Claim 38 (obvious over color wheel noted below) to claim 1,
Claim 39 to claim 11,
Claim 40 – 41 to claim 11,
Claim 43 to claim 1+11,
Claim 44 – 46 to 1+11.

Thus, rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 8,717,505 as mapped above, and in view of McGuire et al., (US 20070019408 A1) who teaches [0023] DLP / DMD spatial modulators       for the projection system, and [0024] “phosphor on a color wheel” to create multiple colors from the laser light source. 
              It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the claims of the Patent as taught in McGuire to add well-known DLP / DMD spatial modulators using colors of a well-known color wheel for the projection system that uses MEMS, in order to enhance the diversity of application of the patent claims to be able to use the laser light source in all well-known projection systems, as the laser light usage in such systems is also well-recognized. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



9.       Claims 21, 25 – 27, 29 – 30, 32 – 34, 36 rejected under 35 U.S.C. 103(a) as being unpatentable over Abu-Ageel (US 20100046234 A1) in view of Manni et al., hereinafter Manni (US 20020196414 A1).

            Regarding claim 21, Abu-Ageel discloses “A projection apparatus comprising:
{“image projection using DMD or LCOS" -- [0126]},
             
             a housing having an aperture;  {Fig 2, [0022] using Fig 3A},

            an input interface for receiving one or more frames of images,
{“image projection using DMD or LCOS" -- [0126]},

             a laser source including an edge emitting blue laser diode and a wavelength modifying module, the blue laser diode comprising a gallium and nitrogen containing material, the wavelength modifying module comprising phosphor material, an emission from the blue laser diode exciting the phosphor material to form a colored emission;
            {[0056] "illumination systems utilizing wavelength conversion materials such as phosphor and light sources such as lasers and light emitting diodes (LEDs) are FIGS. 2-6.   ... Include edge-emitting diode lasers and vertical cavity surface-emitting lasers   .....  The wavelength of light sources used in this disclosure ranges from 100 nm to 3000 nm.  More preferably their wavelength ranges between 200 nm and 450 nm"],                   [0077] discloses phosphor is excited by laser light source 410 {410 includes multiple laser devices per [0082]} and excited phosphor converts laser wavelength to emits red, green, and blue as laser colors, … The combined red, green and blue light emitted from the phosphor blend forms a white light".  White light further detailed in [0134].        [0082] discloses on the last two lines, “The source 410 can be GaN-based (gallium and nitrogen) laser diode or GaN-based light emitting diode”, that is “laser diode comprising a gallium and nitrogen containing material}.
               For the limitation “an emission from the blue laser diode exciting the phosphor material to form a colored emission” especially noted [0077] "Alternatively, the wavelength conversion layer 413, 513, 613, 713, 813 and 913 may include a blend of red and green phosphors that are excited by a blue laser source 410”. 

               a liquid crystal on silicon (LCOS) device; 
{“image projection using DMD or LCOS" -- [0126]},
               means for directing light from the colored emission to the LCOS device, wherein the light from the colored emission includes blue light and wavelength converted light  {noted in [0077, 126] above,}

               a power source electrically coupled to the laser source and the LCOS device.
{LCOS noted in [0126] above, and power and time sequence supplied to the light source met by [0097] last 10 lines.

                Abu-Ageel discloses “and the blue light is directed to the LCOS device” and  “the wavelength converted light (e.g. green or red light) is directed to the LCOS device” as noted above [0077, 126], but  Abu-Ageel does not explicitly disclose “separately”, that is,  Abu-Ageel does not explicitly disclose “the blue light and another light (e.g. red or green) is separately directed to the LCOS device”. But
              Manni in a similar field of endeavor teaches “the blue light and another light (e.g. red or green) is separately directed to the LCOS device”, 
                  As cited the analogous art is met by [0023] discloses power and [0032] discloses "edge emitting laser diode", and for the limitation met by [0038] in which,  Each of the three LCD modulators "LCD 26.sub.a, 26.sub.b, 26.sub.c." as illustrated in Fig 4 receive one of the separated laser lights 20.sub.a, 20.sub.b, 20.sub.c in colors R, G, B".      [0044] discloses "This is particularly beneficial when used in combination with p-Si LCD and LCoS imagers so that a high (efficiency*contrast) product can be realized", and it is interpreted as the LCD in [0038] also applies to LCOS per [0044] , furthermore [0006] also discloses "The demand for an RGB laser light source having several nanometers of bandwidth is universal for the vast majority of projectors (i.e., LCoS, p-Si LCD, DLP, and possibly GLV).
              It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Abu-Ageel as taught in Manni to provide “the blue light and another light (e.g. red or green) is separately directed to the LCOS device”, for the purpose that as Manni [0044] teaches "This is particularly beneficial when used in combination with p-Si LCD and LCoS imagers so that a high (efficiency*contrast) product can be realized",


            Regarding claim 25, Abu-Ageel / Manni disclose claim 21, and Abu-Ageel further discloses “The projection apparatus of claim 21 wherein the colored emission includes at least a white emission” met by "white light" [0077, 134].

            Regarding claim 26, Abu-Ageel / Manni disclose claim 21, and Abu-Ageel further discloses “The projection apparatus of claim 21 wherein the colored emission includes at least one of a red emission, a green emission, or a blue emission.” as already noted in claim 21 and met by [0056, 77].

           Regarding claim 27, Abu-Ageel / Manni disclose claim 21, and Abu-Ageel further discloses “The projection apparatus of claim 21 wherein the phosphor material includes one or more of a red emitting phosphor material, a green emitting phosphor material, and a blue emitting phosphor material”, as already noted in claim 21 and met by [0056, 77].

           Regarding claim 29, Abu-Ageel / Manni disclose claim 21, and Abu-Ageel further discloses “The projection apparatus of claim 21 wherein the laser source includes one or more of a green laser diode, a green light emitting diode (LED), a red [0056, 77].


            Regarding claim 30, Abu-Ageel discloses “A projection apparatus comprising:
{“image projection using DMD or LCOS" -- [0126]},
             
             a housing having an aperture; {Fig 2, [0022] using Fig 3A},

            an input interface for receiving one or more frames of images,
{“image projection using DMD or LCOS" -- [0126]},

             a laser source including a gallium and nitrogen containing material, an edge emitting laser diode and a wavelength modifying module, the wavelength modifying module comprising phosphor material, an emission from the laser diode exciting the phosphor material to form a colored emission;
            {[0056] "illumination systems utilizing wavelength conversion materials such as phosphor and light sources such as lasers and light emitting diodes (LEDs) are shown in FIGS. 2-6.   ... Include edge-emitting diode lasers and vertical cavity surface-emitting lasers   .....  The wavelength of light sources used in this disclosure ranges from 100 nm to 3000 nm.  More preferably their wavelength ranges between 200 nm and 450 nm"],                   [0077] discloses phosphor is excited by laser light source 410 {410 includes multiple laser devices per [0082]} and excited phosphor  emits red, green, and blue as laser colors, … The combined red, green and blue light emitted from the phosphor blend forms a white light".  White light further detailed in [0134].        [0082] discloses on the last two lines, “The source 410 can be GaN-based (gallium and nitrogen) laser diode or GaN-based light emitting diode”, that is “laser diode comprising a gallium and nitrogen containing material},
               For the limitation “an emission from the blue laser diode exciting the phosphor material to form a colored emission” especially noted [0077] "Alternatively, the wavelength conversion layer 413, 513, 613, 713, 813 and 913 may include a blend of red and green phosphors that are excited by a blue laser source 410”. 


               and a power source electrically coupled to the laser source.
{power and time sequence supplied to the light source (laser diode) met by [0097] last 10 lines.

               Abu-Ageel disclosed the laser diode as light source and DMD, and LCOS as types of the projection spatial modulator, but Abu-Ageel does not explicitly disclose the limitations “a plurality of liquid crystal display (LCD) devices; means for directing different colors of light from the colored emission to different ones of the plurality of LCD device; and a power source electrically coupled to the plurality of LCD devices”. 
                Manni in a similar field of endeavor teaches these limitations as cited:
[0023] discloses power and [0032] discloses "edge emitting laser diode", and the limitation met by [0038] in which,  Each of the three LCD modulators "LCD 26.sub.a, 26.sub.b, 26.sub.c." as illustrated in Fig 4 receive one of the separated laser lights 20.sub.a, 20.sub.b, 20.sub.c in colors R, G, B".    [0044] discloses "This is particularly beneficial when used in combination with p-Si LCD and LCoS imagers so that a high (efficiency*contrast) product can be realized”.
              It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Abu-Ageel as taught in Manni to provide “a plurality of liquid crystal display (LCD) devices; means for directing different colors of light from the colored emission to different ones of the plurality of LCD device; and a power source electrically coupled to the plurality of LCD devices”, for the purpose that as Manni [0044] teaches "This is particularly beneficial when used in combination with p-Si LCD and LCoS imagers so that a high (efficiency*contrast) product can be realized",

            Regarding claims 32 – 34, 36, they are met for the same limitations already noted in claims 25 – 27, 29.



10.       Claims 24, 31, 47 – 48  rejected under 35 U.S.C. 103(a) as being unpatentable over Abu-Ageel (US 20100046234 A1) in view of Manni et al., hereinafter Manni (US 20020196414 A1) and in view of McGuire et al., hereinafter McGuire (US 20070019408 A1).

            Regarding claim 24, Abu-Ageel / Manni disclose claim 21, and for “The projection apparatus of claim 21 wherein the phosphor material is configured on a color wheel”, 
                           Abu-Ageel / Manni does not explicitly disclose “wherein the phosphor material is configured on a color wheel”, but 
                McGuire in a similar field of endeavor teaches “wherein the phosphor material is configured on a color wheel”, as cited:
                   [0023] using Fig 1 teaches "The modulator 140 can be any of the variety of spatial light modulators known in the art (e.g., DMD, LCD, DLP, LCOS, or GLV) or yet to be developed. The projection optics 150 may comprise one or more optical lenses or elements that can be used to project an image formed by the spatial light modulator on the screen 160 or directly to a viewer's eye.....Such displays may include, for example, a computer monitor, TV screen, head or helmet mounted display, and more.  [0024] teaches "As illustrated in FIG. 2, before being directed to a collector 230, the light emitted by the light source 110 may go through a phosphor color wheel 220. ... The light source 110 may comprise any suitable light-producing device, such as one or more fluorescent lamps, halogen lamps, incandescent lamps, discharge lamps, light emitting diodes, laser diodes or other times of light sources. In various preferred embodiments, the light source 110 comprises a suitable light-producing device that produces high energy (shorter wavelength) light that is capable of exciting a phosphor.  Such devices may for example produce ultraviolet (UV) or blue light and  produce visible light therefrom. Also [0034] discloses power, although a power source is inherently needed.
              It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Abu-Ageel / Manni as taught in McGuire to provide “wherein the phosphor material is configured on a color wheel”, for the purpose that it increases the type of color generation methods, wherein a color wheel is used with any type of spatial modulators”, as McGuire [0023] teaches.  

            Regarding claim 31, met for the same limitations already noted in claim 24.



               Regarding claim 47, Abu-Ageel discloses ““A projection apparatus comprising:
{“image projection using DMD or LCOS" -- [0126]},
             
             a housing having an aperture;  {Fig 2, [0022] using Fig 3A},

            an input interface for receiving one or more frames of images,
{“image projection using DMD or LCOS" -- [0126]},

             a light source, the light source including an edge emitting violet laser diode, the violet laser diode comprising gallium containing material; 

            {[0056] "illumination systems utilizing wavelength conversion materials such as phosphor and light sources such as lasers and light emitting diodes (LEDs) are shown in FIGS. 2-6.   ... Include edge-emitting diode lasers and vertical cavity surface-emitting lasers   .....  The wavelength of light sources used in this disclosure ranges from 100 nm to 3000 nm.  More preferably their wavelength ranges between 200 nm and 450 nm"],                   [0077] discloses phosphor is excited by laser light source 410 {410 includes multiple laser devices per [0082]} and excited phosphor converts laser wavelength to emits red, green, and blue as laser colors, … The combined red, green and blue light emitted from the phosphor blend forms a white light".  White light further detailed in [0134].    
              The limitation “violet laser diode” (claim 47) and “violet laser diode is operable in an ultra-violet (UV) wavelength range (claim 48)“ met by [0077, 109].
Please note  [0077] “In a second example, a blend of yellow and blue phosphors that are excited by a near UV or UV laser” meets the limitation “an emission from the violet (UV) laser diode exciting the phosphor material (yellow and blue phosphors) to form a colored emission;

                [0082] discloses on the last two lines, “The source 410 can be GaN-based (gallium and nitrogen) laser diode or GaN-based light emitting diode”, that is “laser diode comprising a gallium and nitrogen containing material},

               a liquid crystal on silicon (LCOS) device; 
{“image projection using DMD or LCOS" -- [0126]},

               a power source electrically coupled to the light source and the LCOS device.
{LCOS noted in [0126] above, and power and time sequence supplied to the light source met by [0097] last 10 lines},
             
            Abu-Ageel does not explicitly disclose “a color wheel comprising a plurality of wavelength-modifying components”, but 
                McGuire in a similar field of endeavor teaches “a color wheel comprising a plurality of wavelength-modifying components”, as cited:
                   [0023] using Fig 1 teaches "The modulator 140 can be any of the variety of spatial light modulators known in the art (e.g., DMD, LCD, DLP, LCOS, or GLV) or yet to be developed. The projection optics 150 may comprise one or more optical lenses or elements that can be used to project an image formed by the spatial light modulator on the screen 160 or directly to a viewer's eye.....Such displays may include, for example, a computer monitor, TV screen, head or helmet mounted display, and more.  [0024] teaches "As illustrated in FIG. 2, before being directed to a collector 230, the light emitted by the light source 110 may go through a phosphor color wheel 220. ... The light source 110 may comprise any suitable light-producing device, such as one or more fluorescent lamps, halogen lamps, incandescent lamps, discharge lamps, light emitting diodes, laser diodes or other times of light sources. In various preferred  exciting a phosphor.  Such devices may for example produce ultraviolet (UV) or blue light and excite phosphors that produce visible light therefrom. Also [0034] discloses power, although a power source is inherently needed.
              It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Abu-Ageel as taught in McGuire to provide “a color wheel comprising a plurality of wavelength-modifying components”, for the purpose that it increases the type of color generation methods, wherein a color wheel is used with any type of spatial modulators”, as McGuire [0023] teaches.  

                Abu-Ageel discloses does not explicitly discloses “means for directing different colors of light from the colored emission to different ones of the plurality of LCOS devices”, but Manni in a similar field of endeavor teaches this limitation as cited: 
                  The analogous art is met by [0023] discloses power and [0032] discloses "edge emitting laser diode", and for the limitation is met by [0038] in which, Each of the three LCD modulators "LCD 26.sub.a, 26.sub.b, 26.sub.c." as illustrated in Fig 4 receive one of the separated laser lights 20.sub.a, 20.sub.b, 20.sub.c in colors R, G, B".      [0044] discloses "This is particularly beneficial when used in combination with p-Si LCD and LCoS imagers so that a high (efficiency*contrast) product can be realized", and it is interpreted as the LCD in [0038] also applies to LCOS per [0044] , furthermore [0006] also discloses "The demand for an RGB laser light source having several LCoS, p-Si LCD, DLP, and possibly GLV).
              It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Abu-Ageel as taught in Manni to provide “means for directing different colors of light from the colored emission to different ones of the plurality of LCOS devices”, for the purpose that as Manni [0044] teaches "This is particularly beneficial when used in combination with p-Si LCD and LCoS imagers so that a high (efficiency*contrast) product can be realized",


               Regarding claim 48, Abu-Ageel / McGuire / Manni discloses claim 47, and “the apparatus of claim 47 wherein the violet laser diode is operable in an ultra-violet  (UV) wavelength range” was already noted in claim 47 explanation and met by Abu-Ageel [0077, 109].



11.       Claims 28 rejected under 35 U.S.C. 103(a) as being unpatentable over Abu-Ageel (US 20100046234 A1) in view of Manni et al., hereinafter Manni (US 20020196414 A1) and in view of Lehman et al., hereinafter Lehman (US 6150943 A).

           Regarding claim 28, Abu-Ageel / Manni disclose claim 21, and “The projection apparatus of claim 21 wherein the LCOS device includes more than one LCOS”.

          It is interpreted under the only support found from specification [0119] in which regardless of which type of projection modulator (LCOS/ LCD/ DLP) it defines the scope of the claim as "more than one projector within one housing to project on the same screen (projection surface). 

       Abu-Ageel / Manni do not explicitly disclose "more than one projector within one housing”, however,
                    Lehman in a similar field of endeavor teaches "multiple projectors in same housing 12 and projecting an image"   --- met by   Fig 1 and 4, and (column 5, line 53 to column 6, line 8)    as cited "supported within the housing 12 multiple projectors" and  "The laser diode projectors 46-48 may make use of any laser diodes that emit light in the visible spectrum, including red, green, orange or blue laser diodes, or any combination of such diodes,   .... The image content of each projector may be provided by a transmission hologram, and conventional optics collimates and directs the beam to a structural surface.
             It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Abu-Ageel / Manni as taught in Lehman to provide "multiple projectors in same housing 12 and projecting an image", for the purpose that a smaller space in one housing provides for a compact or portable projector as a well-known practice in the art.


12.       Claims 37 – 41, 43 – 46 rejected under 35 U.S.C. 103(a) as being unpatentable over Abu-Ageel (US 20100046234 A1) in view of McGuire et al., hereinafter McGuire (US 20070019408 A1) and in view of Bietry et al., hereinafter Bietry (US 20100007852 A1).

            Regarding claim 37, Abu-Ageel discloses “A projection apparatus comprising:
{“image projection using DMD or LCOS" -- [0126]},
             
             a housing having an aperture;  {Fig 2, [0022] using Fig 3A},

            an input interface for receiving one or more frames of images,
{“image projection using DMD or LCOS" -- [0126]},

             a light source, the light source including an edge emitting blue laser diode, the blue laser diode comprising gallium containing material;
           the wavelength- modifying component including a phosphor material, an emission from the blue laser diode exciting the phosphor material to form a colored emission;
            {[0056] "illumination systems utilizing wavelength conversion materials such as phosphor and light sources such as lasers and light emitting diodes (LEDs) are shown in FIGS. 2-6.   ... Include edge-emitting diode lasers and vertical cavity surface-emitting lasers   .....  The wavelength of light sources used in this disclosure ranges from 100 nm to 3000 nm.  More preferably their wavelength ranges between 200 ],                   [0077] discloses phosphor is excited by laser light source 410 {410 includes multiple laser devices per [0082]} and excited phosphor converts laser wavelength to emits red, green, and blue as laser colors, … The combined red, green and blue light emitted from the phosphor blend forms a white light".  White light further detailed in [0134].        [0082] discloses on the last two lines, “The source 410 can be GaN-based (gallium and nitrogen) laser diode or GaN-based light emitting diode”, that is “laser diode comprising a gallium and nitrogen containing material},
                 For the limitation “an emission from the blue laser diode exciting the phosphor material to form a colored emission” especially noted by [0077] "Alternatively, the wavelength conversion layer 413, 513, 613, 713, 813 and 913 may include a blend of red and green phosphors that are excited by a blue laser source 410”.

         “the digital mirror device (DMD) including a plurality of mirrors {MEMS scanning mirror met by [0100]}, each of the mirrors corresponding to one or more pixels of the one or more frames of images;  {“image projection using DMD or LCOS" -- [0126]},

               and a power source electrically coupled to the light source and the digital light processing chip.
            {power and time sequence supplied to the light source (laser diode) met by [0097] last 10 lines},



           {Although DLP is a well-known spatial modulator, and uses the digital mirror device (DMD) noted by Abu-Ageel [0126], additionally Abu-Ageel disclosed the laser diode as light source and DMD or LCOS as types of the projection spatial modulator, but Abu-Ageel does not explicitly disclose the limitations “DLP” and “a color wheel comprising a wavelength-modifying component”,
             McGuire in a similar field of endeavor teaches “DLP” and “a color wheel comprising a wavelength-modifying component”, as cited:
                   DMD, LCD, DLP, LCOS, or GLV type spatial modulators for projection--- met by [0023] using Fig 1 teaches "The spatial light modulator 140 generally includes a plurality of pixels that can be independently activated to produce an image. The modulator 140 can be any of the variety of spatial light modulators known in the art (e.g., DMD, LCD, DLP, LCOS, or GLV) or yet to be developed. The projection optics 150 may comprise one or more optical lenses or elements that can be used to project an image formed by the spatial light modulator on the screen 160 or directly to a viewer's eye.....Such displays may include, for example, a computer monitor, TV screen, head or helmet mounted display, and more.  [0024] teaches "As illustrated in FIG. 2, before being directed to a collector 230, the light emitted by the light source 110 may go through a phosphor color wheel 220. ... The light source 110 may comprise any suitable light-producing device, such as one or more fluorescent lamps, halogen lamps, incandescent lamps, discharge lamps, light emitting diodes, laser diodes or other times of light sources. In various preferred embodiments, the light source 110  exciting a phosphor.  Such devices may for example produce ultraviolet (UV) or blue light and excite phosphors that produce visible light therefrom. Also [0034] discloses power, although a power source is inherently needed.
              It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Abu-Ageel as taught in McGuire to provide “DLP” and “a color wheel comprising a wavelength-modifying component”, for the purpose that it increases the type of spatial modulators to be used by the light sources of Abu-Ageel to include  “any of the variety of spatial light modulators known in the art (e.g., DMD, LCD, DLP, LCOS, or GLV) or yet to be developed)”, as McGuire [0023] teaches.  


              Abu-Ageel does not explicitly disclose the limitations “means for directing different colors of light from the colored emission to different ones of the plurality of DLP chips”, but Bietry in a similar field of endeavor teaches this limitation as cited:
           The analogous art is cited by [0018] as “Other laser sources are possible, such as conventional edge emitting laser diodes, and  [0019] There is a need for an illumination solution that enables laser light to illuminate micro-mirror spatial light modulators in a cost effective simple manner at the brightness levels needed for high-end projection systems.  The limitation “means for directing different colors of light from the colored emission to different ones of the plurality of DLP chips” is met by              [0060-62] as shown in Fig 3 disclose as cited in [0060] "The schematic diagram of FIG. Three light modulation assemblies 40r, 40g, and 40b are shown, each modulating one of the primary Red, Green, or Blue (RGB) colors from a laser light source 12" and [0061] “This light goes to a spatial light modulator 60.  Spatial light modulator 60, according to an embodiment, includes an array of micromirrors, each micromirror being selectively actuatable to modulate an illumination beam from a laser light source 12, for example, in the respective light modulation assembly 40.  In this regard, the spatial light modulator 60 may be a micro-electromechanical systems (MEMS) device, such as a DLP or other type of reflective MEMS component, including any of the types of MEMS modulator components that modulate light by reflection or by diffraction. [0062] Projection optics 70, indicated generally in a dashed outline in FIG. 3 due to its many possible embodiments, then direct the modulated light to a display surface 80.
                      It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Abu-Ageel as taught in Bietry to provide “means for directing different colors of light from the colored emission to different ones of the plurality of DLP chips”, for the purpose that as Bietry [0019] teaches “There is a need for an illumination solution that enables laser light to illuminate micro-mirror spatial light modulators in a cost effective simple manner at the brightness levels needed for high-end projection systems”.

               Regarding claims 38 – 41, 43, they are met for the same limitations already noted in claims 24 – 27, 29, and further met by Abu-Ageel (25 – 27) and McGuire (24).

             Regarding claim 44, Abu-Ageel / McGuire / Bietry discloses claim 37, and Abu-Ageel further discloses “The projection apparatus of claim 37 wherein the light source further comprises a phosphor material”, met by [0077].

             Regarding claim 45, Abu-Ageel / McGuire / Bietry discloses claim 37, and Abu-Ageel further discloses “The projection apparatus of claim 37 wherein the wavelength modifying component includes a plurality of wavelength modifying components; and wherein the plurality of wavelength-modifying components includes at least a first phosphor and a second phosphor; the first phosphor material is comprised of a red emitting phosphor material and the second phosphor is comprised of a green emitting phosphor material”, met by [0056, 77].

             Regarding claim 46, Abu-Ageel / McGuire / Bietry discloses claim 37, and Abu-Ageel further discloses “The projection apparatus of claim 37 wherein the wavelength modifying component includes a plurality of wavelength modifying components; and wherein the plurality of wavelength-modifying components includes at least a first phosphor, a second phosphor, and a third phosphor; the first phosphor material is comprised of a red emitting phosphor material, the second phosphor is comprised of a green emitting phosphor material, and the third phosphor is comprised of a blue emitting phosphor”, met by [0056, 77].


Conclusion
              Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN N HAIEM whose telephone number is (571)270-1048.  The examiner can normally be reached on Mon - Thurs 7:45 - 6:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Sean N. Haiem/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422